 In the Matter of AMERICANTHERMOMETERCOMPANYandINTERNA-TIONAL ASSOCIATIONOF MACHINISTS,LOCAL No.688, DISTRICT No. 9,AFFILIATED WITH THE A. F. OF L.Case No. R-2659.-Decided August 13, 1941Jurisdiction:precision temperature indicating and controlling device manufac-turing industry.Practice and Procedure:petitiondismissedwhere no appropriate unit withinthe scope of the petition.Unit Appropriate for Collective Bargaining:a separate unit comprising tooland die makers separate from a plant-wide unit contended for by petitioningcraft organizationheldinappropriate in view of their inclusion in a contracton a plant-wide basis between Company and rival industrial union.Mr. C. W. WeisenfelsandMr. E. Bandoly,of St. Louis, Mo., for theCompany.Mr. Lloyd WeberandMr. Larry Connors,of St. Louis, Mo., forthe Machinists.Mr. Joseph DernoneourtandMr. Roy Hartlein,of St. Louis, Mo.,for the S. W. O. C.Mr. Ralph S. Clifford,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEOn April 29, 1941, International Association of Machinists, LocalNo. 688, District No. 9, affiliated with the A. F. of L., herein calledtheMachinists, filed with the Regional Director for the FourteenthRegion (St. Louis, Missouri) a petition alleging that a question affect-ing commerce had arisen concerning the representation of employeesofAmerican Thermometer Company, St. Louis, Missouri, herein,called the Company, and requesting an investigation. and certificationof representatives pursuant to Section 9 (c) of the National LaborRelations Act, 49 Stat. 449, herein called the Act.On May 29, 1941,the National Labor Relations Board, herein called the Board, actingpursuant to Section 9 (c) of the Act, and Article III, Section 3, ofNational Labor Relations Board Rules and Regulations-Series 2,as amended, ordered an investigation and authorized the RegionalDirector to conduct it and to provide for an appropriate hearing upondue notice.34 N. L.R. B., No. 31.222 AMERICANTHERMOMETERCOMPANY223On June 16, 1941, the Regional Director issued a notice of hearing,copies of which were duly served upon the Company, the Machinistsand Local 1979, Steel Workers Organizing Committee, C. I. 0., hereincalled the S. W. O. C., a labor organization claiming to represent,under an existing contract, employees directly affected by the investi-gation.Pursuant to notice, a hearing was held on June 23, 1941,at St. Louis, Missouri, before L. N. D. Wells, Jr., the Trial Examinerduly designated by the Chief Trial Examiner.During the courseof the hearing the Trial Examiner made rulings ' on motions and onobjections to the admission of -evidence.The Board has reviewedthe rulings of the Trial Examiner and finds that no prejudicial errorswere committed.The rulings are hereby affirmed. Pursuant to leavegranted by the Board, briefs were filed by S.W. O. C. and the Com-pany on July 3, 1941, which the Board has considered.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYThe American Thermometer Company, a Delaware corporation,having its offices and plant located in St. Louis, Missouri, is engagedin the manufacture of precision temperature indicating and controllingdevices.The Company purchased raw materials and supplies for itsuse in operations valued at $418,023 during 1940, of which 90 per centwere shipped from sources outside of the State of Missouri, to theCompany's, plant at St. Louis, Missouri; finished products valued at$1,164,827, of which approximately 93 per cent were sold and trans-ported to States other than Missouri.The Company admits that the aforesaid operations constitute acontinuous flow of trade, traffic, and commerce between the severalStates, and that it is engaged in interstate commerce within themeaning of Section 2 (6) and (7) of the Act.II.THE ORGANIZATIONSINVOLVEDInternational Associations of Machinists, Local No. 688, DistrictNo. 9, affiliated with the American Federation of Labor, is a labororganization admitting to membership employees of the Company.Local 1979, SteelWorkers Organizing Committee, affiliated withthe Congress of Industrial Organizations, is a labor organizationadmitting to membership employees of the Company.III.THE APPROPRIATE UNITThe Machinists contend that the tool and die makers employedby the Company in its St. Louis, Missouri, plant, constitute a unitappropriate for the purposes of collective bargaining. 224DECISIONSOF NATIONAL LABORRELATIONS BOARDThe S. W. O. C. and the Company contend that the tool and diemakers should be included in a plant-wide unit, which they contendisappropriate for the purposes of collective bargaining.TheS.W. O. C. and the Company further contend that the petition shouldbe dismissed.On July 13, 1939, the Regional Director certified the S. W. O. C.as the exclusive representative of the production employees of theCompany, excluding tool and die makers and maintenance employees.On July 31, 1939, the Company entered into a contract with theS.W. O. C. recognizing it as the -exclusive representative of em-ployees in the unit for which it had been certified.The Companyentered into a second contract with the S. W. O. C. on July 31, 1940,specifically including the tool and die makers and the maintenanceemployees.The contract expired July 31, 1941.The contract pro-vides that "the Company recognizes the Union as the sole bargainingagency for the employees of the Company" and that "the Companyagrees to use its moral force, with the co-operation of the Union, toassist in retaining membership in the Union on the part of all eligibleemployees."The Company and the S. W. O. C. are in the process ofnegotiating a new contract.The Machinists began organizing the tool and die makers in March1941.A circular letter and application card were mailed to eachemployee in the tool and die department.Six cards were signed andreturned on March 25, 1941.There are nine tool and die makers.The tool and die department, employing 9 of the 234 productionemployees, makes and maintains new dies, milling fixtures, drillingjibs, and checking gauges.The department is in charge of the ma-chinery and any special equipment.The employees in this depart-ment are required to work throughout the factory making repairs,replacements, and adjustments.Regular production men are fromtime to time detailed to the toolroom to run production jobs on thetool and die machines.The tool and die makers require more trainingand receive somewhat higher wages than the general plant-productionemployees.C.W. Weisenfels, an official of the Company, testified that duringthe life of the first contract the S. W. O. C. indirectly represented thetool and die makers and the benefits gained by the S. W. O. C. weregiven to them.'He testified further that during the life of the secondiWeisenfels testified that the tool anddiemakerswere excludedfrom the plant-wideunit by thefirst contract at the request of the Company.This requestwas made becausethe contract was the Company's first experiencewith a labororganization and collectivebargainingand the Company did not know how the inclusion of the tooland die makersand maintenanceemployees would affect general cooperationand harmony in the plant.After theexperienceof bargaining with the S. W. 0 C for one year the Company andthe S. W. 0. C. agreed to include both the tooland die makers and the maintenanceemployees in the plant-wide unit under the secondcontract,in order to promote andinsure harmonious cooperation among the employees of the Company. AMERICAN THERMOMETER COMPANY225contract the S. W. O. C. has bargained for and obtained vacations withpay and wage increases for the entire plant, including these employees.These negotiations were on a plant-wide basis.Under all the circumstances, we find that the unit sought to beestablished by the Machinists is not appropriate for the purposes ofcollective bargaining.We shall, therefore, dismiss the petition filedby the Machinists.IV.THE QUESTION CONCERNING REPRESENTATIONSince, as pointed out in Section III, above, the bargaining unitsought to be established by the petition is inappropriate for the pur-poses of collective bargaining, we find that no question has arisenconcerning the representation of employees in an appropriatebargaining unit.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAWNo question concerning the representation of employees of AmericanThermometer Company, St. Louis, Missouri, is a unit appropriate forthe purposes of collective bargaining has arisen,.within the meaningof Section 9 (c) of the National Labor Relations Act.ORDERUpon the basis -of the findings of fact and conclusion of law, theNational Labor Relations Board hereby orders that the petition forinvestigation and certification of representatives of employees ofAmerican Thermometer Company, St. Louis, Missouri, filed by Inter-nationalAssociation of Machinists, Local No. 688, District No. 9,A. F. of L. be, and it is dismissed.MR. WILLIAMM. LEISERSON,dissenting :I dissent from the decision of the majority to dismiss the petitionin this case.The tool and die makers are a recognized craft group.The bargaining history discloses that they were excluded from theplant-wide unit established by the first contract between the S. W. O. C.and the Company and that they were included in the plant-wide unitunder the second contract although there was no proof that theS.W. O. C. represented them.Moreover, thereis noproof that theS.W. O. C. represents any of them at the present time.Under thewhether they desire to be represented by the Machinists or theS.W. 0. C.